PER CURIAM.
Relator has filed a petition for writ of prohibition against respondent alleging she was without jurisdiction to grant a motion for new trial. Respondent has filed suggestions in opposition.
The facts are undisputed. The law is clear. In the interest of justice as permitted by Rule 84.24, we dispense with a preliminary order, answer, further briefing and oral argument and issue a peremptory writ of prohibition. See, State ex rel. National Outdoor Advertising Co. v. Seehorn, 354 Mo. 170, 188 S.W.2d 657, 660 (1945).
On May 15,1996, judgment was entered on a jury verdict in favor of relator and against defendant. On June 12, 1996, respondent-judge granted defendant an additional ten days in which to file his motion for new trial. Defendant filed his motion for new trial on June 21, 1996, 37 days after the entry of the judgment. On July 19, 1996, respondent judge granted defendant’s motion for new trial.
Rule 78.04 provides that a motion for new trial must be filed not later than thirty days after the entry of the judgment on a jury verdict. The time for filing a motion for new trial may not be extended by the court. Rule 44.01(b); Citizens Bank of Dexter v. Hall Trailer Sales, 550 S.W.2d 233, 234 (Mo.App.1977). An untimely motion for new trial is a nullity. Id. In the absence of a timely filed motion for a new trial, the judgment became final on June 14, 1996. Rule 81.05(a). The trial court was without jurisdiction to grant defendant’s motion for new trial on July 19,1996.
Peremptory writ is ordered issued. Respondent is directed to set aside her order granting defendant’s motion for new trial.